UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the years ended March 31, 2015, 2014, and 2013 o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 000- 26621 1999 National Information Consortium Employee Stock Purchase Plan (Full title of the plan) NIC INC. 25501 W. Valley Parkway, Suite 300 Olathe, Kansas 66061 (Name of issuer of the securities held pursuant to the plan and the address of its principal executive office) NIC Inc. 1999 National Information Consortium Employee Stock Purchase Plan Financial Statements For the Years Ended March 31, 2015, 2014, and 2013 NIC Inc. 1999 National Information Consortium Employee Stock Purchase Plan Index Page(s) Report of Independent Registered Public Accounting Firm 1 Financial Statements Statements of Financial Condition as of March 31, 2015 and 2014 2 Statements of Operations and Changes in Plan Equity for the years ended March 31, 2015, 2014,and 2013 3 Notes to Financial Statements
